Opinion by
Judge Rogers,
This is the appeal of landowners from an order granting the condemnor of part of their property a new trial because the landowners’ valuation expert, over objection, was permitted to testify to his opinion of the value of the landowners’ entire property as being the sum of the values he had assigned to several parts of the property, although the property was never subdivided other than in the witness’s mind. We affirm the order below on the opinion of Judge Louis D. Stefan reported at Clemens v. Philadelphia Electric Company, Pa. D. & C.3rd ( ), 109 Montgomery Co. L.R. 31 (C.P. Pa. 1981).
Order
And Now, this 28th day of July, 1982, the order of the Court of Common Pleas of Montgomery County dated April 29, 1981 and docketed to No. 78-13173 is affirmed.